UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ADEL ABDO, YAZEED AREF
ABDOULMALEK
Plaintiffs,

- against -

REX TILLERSON, Secretary of U.S.
DEPARTMENT OF STATE, U.S.
DEPARTMENT OF STATE, JOHN P.
DESROCHERU.S. AMBASSADOR,
ALGERIA JAMES McCAl\/IENT, Acting
Director of U.S. CITIZENSHIP AND
IMMIGRATION SERVICES, U.S.
CITIZENSHIP AND IMMIGRATION
SERVICES, CARL C. RISCH, Assistant
Secl'etary of Bureau of Consular Affairs of
the State Department,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

On October 2, 2017, Plaintiffs Adel Abdo and Yazeed Aref Abdoulmalek ~ father
and son, respectively ~ filed a petition for a Writ of mandamus (the “Petition”) challenging
Defendants’ allegedly unlawful delay in adjudicating Plaintiff Abdoulmalelc’s visa application to
the United States. (Pctition (Dkt. No. l)) The Petition alleges violations of the Administrative
Procedure Act (“APA”), 5 U.S.C. § 701 §_t_ s_eg_., the Declaratory Judgment Act, 28 U.S.C. § 2201
et §§q,., and the Fii"th Arnendment against the United States Departrnent of State (the “DOS”);
Rex Tillerson, Secretary of the DOS‘; Carl C. Risch, Assistant Secretary of DOS’s Bureau of

Consulal‘ Affairs; John P. Desrocher, U.S. Ambassador to Algeria; the United States Citizenship

 

l Mike Pornpeo is now Secretary of State. Accordingly, he Will be substituted for Rex Tillerson.

ORDER

17 Civ. 7519 (Poo)

S_ee Fed. R. Civ. P. 25(d). The Clerl< of Court is directed to record this change

 

and immigration Services (the “USCIS”); and James McCament, Acting Direetor of the USCIS.2
(Petition (Dkt. No. i))

Defendants have moved to dismiss pursuant to Fed. R. Civ. P. lZ(b)(l), for iach
of subject matter jurisdiction, and pursuant to Fed. R. Civ. P. lZ(b)(G), for failure to state a claim.
(l\/[tn. to Dismiss (Dl<t. No. 49)) ln the alternative, Defendants seek summary judgment (_I_c_i_.)
For the reasons stated below, Defendants’ motion to dismiss pursuant to Fed. R. Civ. P. lZ(b)(l)
Wiii be granted

BACKGROUND

Abdo is a United States permanent resident, and Abdoulrnaiek is a citizen of
Yemen. (Petition (Dkt. No. 1)111[ 6-7) Abdoulmaiek seeks a visa to enter the United States. (Ld.
at 1)3 On behalf of his son, Abdo initiated the visa application process by filing a “Form 1-13()
Petition for Alien Reiative.” (§d_. 1[ 14) On February 3, 2015, the petition Was approved by the
USCIS and assigned a case number. (l_dl 1[ 15) Abdoulmalek subsequently submitted a “DS-26O
Application for Immigrant Visa and Aiien Registration.” (@ 1| i6)

Abdoulmalek’s case Was assigned to tire United States embassy in Yemen and,
according to Plaintiffs, the embassy “unreasonably delayed the approval” of his application (I_d__.
11 i7) After War broke out in Yemen and the U.S. embassy Was closed, Abdoulmalel<’s case Was
transferred to the U.S. embassy in Algcria. (L ‘H 18) Abdoulmaiek’s case Was subsequently
transferred to the U.S. embassy in Djibouti. (Jan. ii, 2018 Pltf. Ltr. (Di<t. No. 30); Jan. 18, 2018

Def. Ltr. (Di<t. No. 32); Dybdahi Decl. (Dkt. No. 51) 11 ll)

 

2 L. Francis Cissna is now Director of the USCIS. Accordingly, he Will be substituted for 3 ames
McCament. §§ Fed. R. Civ. P. 25(d). The Clerk of Court is directed to record this change.

3 The page numbers of documents referenced in this Order correspond to the page numbers
designated by this District’s Electronic Case Filing system.

 

According to Piaintiffs, Defendants have not adjudicated Abdoulmalek’s Visa
application and have been “unresponsive to Plaintiffs’ requests for information and/or updates”
concerning his application (lud“.m jj 23)

On October 2, 2017, Plaintiffs filed a petition for a writ of mandamus, requesting
that this Court (i) declare that Defendants’ failure to adjudicate Abdoulmalek’s visa appiication
is arbitrary and capricious, and violates the APA, the Immigration and Nationaiity Act, and
related reguiations; (2) declare that Defendants’ failure to adjudicate Abdoulmalek’s visa
application is a violation of Plaintiff Abdo’s substantive and procedurai due process rights under
the Fifth Amendment; and (3) mandate that Defendants adjudicate Abdoulmalek’s visa
application within 30 days, (L at 10) The Petition states that Plaintiffs seek “a proper and
complete adjudication of Piaintiffs’ Form I-i30, Petition for Alien Relative and Forrn DS-260,
Appiication for immigration Visa and Alien Registration.” (Li at l)

On April 27, 2018, Defendants moved to dismiss pursuant to Fed. R. Civ. P.
i2(b)(l), for lack of subject matter jurisdiction, and pursuant to Fed. R. Civ. P`. 12(b)(6), for
failure to state a claim. (Mtn. to Dismiss (Dkt. No. 49)) Defendants argue that the request to
adjudicate the Form 1-130 petition is moot because the Form 1-130 petition Was approved and
assigned a case number. (Def. Br. (Dkt. No. 50) at l4~i 6) Defendants further contend that the
request to adjudicate the DS-260 visa application is not ripe, because Abdoulrnalek has not
submitted the application materials necessary to adjudicate his application (lg at 16-17)

In their moving papers, Defendants state that the U.S. embassy in Djibouti
scheduled Abdoulmalei<’s visa interview for June 3, 2018. (I"loward Decl. (Dkt. No. 55) 1[ 3) In
a June 27, 2018 letter, Defendants report that Abdoulmaiek did not appear for that interview.

(June 27, 2018 Def. Ltr. (Dkt. No. 58); see also Dybdahl Decl. (Dkt. No. 58-1) jj 3) In an August

 

31, 2018 letter, Plaintiffs explain that Abdoulmalek did not attend that interview because his visa
application required several corrections (Aug. 31, 2018 Pltf. Ltr. (Dkt. No. 59)) Plaintiffs add
that Abdoulmaiek has since corrected his visa application, and is waiting for the embassy to
schedule another interview (l_d;) On September 12, 2018, Defendants filed a letter stating that
Abdoulmaiek’s interview has been rescheduled for September 19, 2018. (Sept. 12, 2018 Def.
Ltr. (Dkt. NO. 60))

In a September 20, 2018 ietter, Defendants state that Abdoulmaiek’s visa
application has been denied. (Sept. 20, 2018 Def. Ltr. (Dkt. No. 61) at l; Dybdahl Decl. (Dkt.
No. 61-1) 11 4 (“The [Consular Consoiidated Database] reflects that the consular officer refused
[Abdouhnalek’s] immigrant visa application in accordance with Presidential Proclamation
9645.”)) Defendants go on to argue that Abdoulmalek’s visa application has been fully
adjudicated, and that accordingly the Petition should be dismissed as moot. (Sept. 20, 2018 Def.
Ltr. (Dkt. No. 61) at 2)

On October 2, 2018, this Court ordered Plaintiffs to show cause as to why this
case should not be dismissed as moot. (Order (Dkt. No. 62))

in an October 18, 2018 ietter, Piaintiffs argue that their claims are not moot
because Abdoulmalek’s visa application has not been fully adjudicated According to Plaintiffs,
at the conclusion of his interview, Abdoulmalek was told that he was being considered for a
waiver under Presidential Proclamation 9645. (Oct. 18, 2018 Pltf. Ltr. (Dkt. No. 63) at 3; Visa
Application Ltr. (Dkt. No. 63-1)) Plaintiffs note that Proclamation 9645 refers to waivers as
“part of the visa adjudication process” (Oct. 18, 2018 Pltf. Ltr. (Dkt. No. 63) at 3 (citing
Presidential Proclamation 9465 § 3(c)(iii))), and point out that the State Departrnent’s guidance

concerning the Proclamation states that Waivers are to be considered before an application is

 

 

denied (DOS Proclamation Guidance (Dkt. No. 63-3) at 3). Finally, Plaintiffs note that a “Visa
Status Check” on the State Department’s website shows that Abdouimaiek’s application is still
undergoing “administrative processing.” (Visa Status Check (Dkt. No. 63~2))
DISCUSSION
I. LEGAL STANDAR])S
A. Rule 12§b!§1[

A claim is “properly dismissed for lack of subject matter jurisdiction under Ruie
l2(b)(1) when the district court lacks the statutory or constitutional power to adjudicate it.”
Makarova v. United States, 201 F.3d 110, l13 (2d Cir. 2000). “Under Rule 12(b)(1), even ‘a
facially sufficient compiaint may be dismissed for lack of subject matter jurisdiction if the
asserted basis for jurisdiction is not sufficient.”’ Castillo v. Rice, 581 F. Supp. 2d 468, 471
(S.D.N.Y. 2008) (quoting Frisone v. Pepsico Inc., 369 F. Supp, 2d 464, 469 (S.D.N.Y. 2005))
(citations omitted). “The plaintiff bears the burden of proving subject matterjurisdiction by a
preponderance of the evidence.” Aurecchione v. Schoolman Transp. Svs., lnc., 426 F.3d 635,
638 (2d Cir. 2005) (citing Luckett v. Bure, 290 F.3d 493, 497 (2d Cir. 2002)).

B. The Dcctrinc of Consular Nonreviewabilitv

“[Tjhe doctrine of consular nonreviewability precludes judicial review of a
consular official’s decision to issue or withhold a visa.” Li v. Chertoff, No. 06 CIV 13679 LAP,
2007 WL 5419'74, at *1 (S.D.N.Y. Feb. 16, 2007);@;1§9_ Hsieh v. Kiley, 569 F.2d 1179, 1181
(2d Cir. 1978) (“[N]o jurisdictional basis exists for review of the action of the American Consul .
. . suspending or denying the issuance of immigration visas . . . .”); Saleh v. Holder, 84 F. Supp.
3d 135, 138 (E.D.N.Y. 2014) (“Federal courts, as a general matter, lack subject matter

jurisdiction over claims arising from the adjudication of visa applications.”). The doctrine “is

 

 

grounded in Congress’[s] plenary power in the regulation of immigration and admission of aliens

into the United States.” Castillo, 581 F. Supp. 2d at 475 (citing Kleindienst v. Mandel, 408 U.S.

 

753, 766 (1972)). “The Second Circuit has expressed doubt as to whether the doctrine rests on a
lack of ‘subj ect matter jurisdiction’ in a formal sense, and has instead suggested that it may
involve a withdrawal of such jurisdiction or even prudential concerns.” Gogilashvili v. Holder,
No. 11 Civ. 01502 (RRM), 2012 WL 2394820, at *3 (E.D.N.Y. June 25, 2012) (citing m

Acad. of Religion v. Napolitano, 573 F.3d 115, 123 (2d Cir. 2009)). Whatever the basis for the

 

doctrine, “it is settled that the judiciary will not interfere with the visa-issuing process.” _fls_i_e_h,
569 F.2d at 1182.

ln this Circuit, the doctrine of consular nonreviewability applies not only when “a
plaintiff challenges an ofticial's discretionary decision to approve or deny a visa application,” but
also “where a plaintiff seeks to compel an official to simply adjudicate a visa application.” Al
Naham v. U.S. Dep’t of State, No. 14-CV-9974 (JPO), 2015 WL 3457448 at *3 (S.D.N.Y. June
1, 2015) (citing Hs_ieh, 569 F.2d at 1181', Li, 2007 WL 541974, at *1;@<:_1;1", 84 F. Supp. 3d at
139; Foad v. Holder, 13~CV-6049, 2015 WL 1540522, at *3 (E.D.N.Y. Apr.7, 2015)); § U)_
Li, 2007 WL 541974, at *l (rejecting Plaintiff’s attempt to “circumvent {the doctrine of consular
nonreviewabilityj by contending that the doctrine does not apply to a request that a visa be
adjudicated (as opposed to granted) within a reasonable period of time”); Dong v. Ridge, No. 02
Civ. 7178 (HB), 2005 WL 1994090, at *3 (S.D.N.Y. Aug. 18, 2005) (same). Although “other
circuits have recognized [that aj distinction” between challenging a decision and compelling
adjudication has “some force[,j . . . [that distinction] is not one that has a basis in Second Circuit

law.” Al Naharn, 2015 WL 3457448 at *3 (citing Patel v. Reno, 134 F.3d 929, 931~32 (9th Cir.

 

1997) (“[W]hen [aj suit challenges the authority of the consul to take or fail to take an action as
opposed to a decision taken within the consul‘s discretion, jurisdiction exists.”)).

“Despite its broad reach, courts have carved out a limited exception to the
consular nonreviewability doctrine ‘in cases brought by U.S. citizens raising constitutional,
rather than statutory, claims.”’ Lleshi v. Kerry, 127 F. Supp. 3d 196, 201 (S.D.N.Y. 2015)
(quoting Am. Acad. ofReligion v. Chertoff, 463 F. Supp. 2d 400, 417 (S.D.N.Y. 2006)). Other
than this exception, “the doctrine is . . . treated as nearly absolute.” A] Naham, 2015 WL
3457448 at "‘3.

II. ANALYSIS

Here, Plaintiffs seek judicial review of Defendants’ delay in adjudicating
Abdoulmalek’s visa application Such a claim falls squarely within the doctrine of consular
nonreviewability As discussed above, the doctrine applies with full force where, as here, a
plaintiff “seeks to compel an official to simply adjudicate a visa application.” Al Naham, 2015
WL 3457448 at *3. l\/ioreover, because neither Abdo nor Abdoulmalek is a United States
citizen, the sole exception to the doctrine m which applies where a U.S. citizen has brought a
constitutional claim »- is not applicable

Accordingly, this Court lacks subject matter jurisdiction

 

_cMi._liu_sI<)_N
For the reasons stated above, Defendants’ Ruie 12(b)(1) motion to dismiss for
lack of subject matter jurisdiction is grantedl The Clerk of Court is directed to terminate the
motion (Dkt. No. 49) and to close this case.
Dated; New York, New York

February j§: , 2019
SO ORDERED.

5444 444

Paui G. Gardephe i/
United States District Judge

 

 

